IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                 RENDERED: MARCH 25, 2021
                                                      NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0649-MR


DANIEL SCOTT NEAL                                                     APPELLANT


                 ON APPEAL FROM DAVIESS CIRCUIT COURT
V.              HONORABLE JOSEPH W. CASTLEN, III, JUDGE
                            NO. 12-CR-00646


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      A Daviess Circuit Court jury convicted Appellant, Daniel Scott Neal, of

twelve counts of possession of a matter portraying a sexual performance by a

minor under Kentucky Revised Statute (“KRS”) 531.335. The jury

recommended a sentence of two years’ imprisonment on each count to run

consecutively. The trial court sentenced Neal to a total of twenty years’

imprisonment, the statutory maximum. See KRS 532.110(1)(c). Neal now

appeals as a matter of right, arguing multiple points of error. See KY. CONST.

Section 110(2)(b). After careful review of the record and arguments of the

parties, we affirm the Daviess Circuit Court.

                                 I. BACKGROUND

      In May 2012, the Office of the Attorney General noticed activity it deemed

suspicious from a certain IP address. Investigators considered the activity

suspicious because of the number of files downloaded and the similarity of
those files to known child pornography. The files with which they were

concerned were located in a “shared” folder of a peer-to-peer file-sharing

network called Emule. Investigators could not see the contents of the files

because the files could not be downloaded from the shared folder. However,

investigators with the Attorney General’s Office were able to compare the files’

“hash values” to the “hash values” of known child pornography files in a

national law enforcement database. The hash value acts as “digital DNA” for

that specific file and therefore aids in the identification of child pornography

files even if the file name has been changed. Of the 607 files in the shared

folder, investigators determined that five of them matched known child

pornography files. Further investigation determined that the IP address

belonged to Neal.

      On May 17, 2012, Tom Bell, a cybercrimes investigator with the Office of

the Attorney General, executed a search warrant on Neal’s home. Pursuant to

the search warrant, a desktop computer, laptop computer, external hard

drives, and CDs and DVDs used for data storage were seized. While at Neal’s

home, Bell made contact with Neal by telephone. Neal, who was a teacher and

track and cross-country coach at Hancock County High School, was at a state

meet for one of the teams he coached. Neal denied knowledge of the child

pornography but acknowledged he had used Emule for file sharing before




                                         2
uninstalling it. Neal further stated that he was the sole user of the desktop

computer but that he and his wife Barbara1 shared the laptop.

      Investigators analyzed the contents of the various devices seized from

Neal’s home, finding a total of over 400 items of suspected child pornography

on the desktop and laptop computers as well as the external hard drive. On

November 12, 2012, a Daviess County grand jury indicted Neal on thirty-nine

counts of possession of a matter portraying a sexual performance by a minor

for videos that were found in allocated space on the laptop computer.2 The

videos were found in folders created under the user account “Scott,” which,

according to Barbara, was password-protected. Barbara did, however, admit at

trial that she knew the password at one time but had since forgotten it. The

remaining items of suspected child pornography were located in unallocated

space, so they could not be recovered. Before trial, the Commonwealth

dismissed twenty-seven counts of the indictment so that trial proceeded on

only twelve counts.

      Of the twelve videos upon which Neal went to trial, Bell opined that eight

were written to the hard drive of the laptop on April 7, 2012, at 5:39 p.m., and

four were written to the hard drive of the laptop on May 3, 2012, at 9:42 p.m.

The Commonwealth presented evidence that Barbara was at work on May 3,


      1 Scott and Barbara Neal were married during the time period at issue in this
case. However, at the time of Neal’s trial, the two were divorced. We refer to Barbara
Neal as Scott Neal’s ex-wife in the remainder of this Opinion.
      2 Allocated space contains active files on a computer that have not been deleted.
Once a file is deleted from the computer, it moves from allocated space to unallocated
space, where it remains until the space on the drive is written over.

                                           3
2012, at the time when the four videos were written to the hard drive. Neal

presented evidence that he was at his mother’s house on April 7, 2012, when

the eight videos were written to the hard drive.

      Bell testified that the videos ranged in length from less than thirty

seconds to over an hour. During trial, the Commonwealth played excerpts of

each of the videos for the jury which ranged in length from about thirty

seconds to approximately two minutes. Neal never disputed that the videos

contained images of child pornography.

      The Commonwealth also presented evidence that investigators located

hundreds of encrypted files on the laptop computer. However, because they

were encrypted, the files could not be recovered or examined. Neal

acknowledged during his testimony to encrypting files, specifically student

records and personal financial documents. Bell also found a copy of the August

2009 edition of “Modern Boylover Magazine” in PDF format. Bell read the titles

of the articles contained in the magazine to the jury including, “Top Ten

Reasons Why Boys Should Get an Adult Friend”; “The Joys of Drawing Boys”;

“The Expatriate Boylover Living and Working in a Foreign Country”; “Ten

Boylove Novels You Must Read Before You Die (Or Go To Jail)”; “Making the

Case for Full Disk Encryption”; and “The Gross Indecency of Michael Jackson.”

The magazine was located on the desktop computer in a previous installation of

Windows under the “Scott” user account in a folder with various school-related

files. Several of the encrypted files contained “MBM” in the file name. Although

the Commonwealth posited that the “MBM” stood for “Modern Boylover

                                        4
Magazine,” Neal testified that he may have used the initials “MBM” on

documents related to the book “To Kill a Mockingbird.”

      On the laptop computer, Bell found evidence of a school-issued iPad that

had previously been synced to that computer. Although the iPad was not

recovered during the execution of the search warrant, Bell was able to analyze

its contents because it was backed up to the laptop. The iPad was registered to

an email address of “scott.neal” at the Hancock County school district. On the

iPad, Bell found traces of the following internet searches: “privacy issues –

deleted files can be recovered”; “how to safely secure a hard drive from forensic

examination”; and a news story about a man going to prison after

“accidentally” downloading child pornography.

      Finally, on the desktop computer, Bell found items related to fifty-nine

internet newsgroups under an old installation of Windows. The newsgroups

were found in a program registered to “Daniel Neal,” and the topic of discussion

in many of the newsgroups was young boys. Bell found evidence that the

“Daniel Neal” account had sent a message to at least one of the newsgroups

explaining how to share files in separate parts in order to avoid detection. Neal

admitted to previously interacting with newsgroups about Ford Mustangs and

high school cross-country but denied knowledge of the newsgroups found

during the investigation.

      Neal also presented evidence to the jury from multiple witnesses that he

had a good reputation in the community. The trial court, however, prevented

those witnesses from testifying to their personal opinions of Neal’s character.

                                        5
Neal’s cousin testified that she witnessed Barbara watching homosexual

pornography on the laptop, but the trial court prevented her from testifying to

any statements Barbara may have made to her about Barbara’s “interest” in

homosexual pornography.

      After hearing all of the evidence, the jury found Neal guilty of all twelve

counts of possession of a matter portraying a sexual performance by a minor.

The jury recommended a sentence of two years on each count to run

consecutively for a total of twenty-four years. The trial court sentenced Neal to

the statutory maximum of twenty years in prison. Further facts will be

discussed as necessary to our analysis.

                                    II.   ANALYSIS

      On appeal, Neal argues the trial court erred in numerous ways. He

alleges the trial court erred: (1) in allowing the Commonwealth to play the

pornographic videos for the jury; (2) in failing to dismiss the indictment; (3) in

allowing the Commonwealth’s expert to testify; (4) in admitting certain other

acts evidence under Kentucky Rule of Evidence (“KRE”) 404(b); (5) in excluding

evidence of his character; (6) in excluding evidence of his ex-wife’s supposed

“obsession with homosexual male pornography;” (7) in denying his motion for a

directed verdict; and (8) in failing to give the jury an innocent-possession

instruction. We will review each of these arguments in turn.

   A. The trial court did not err in admitting the pornographic videos into
      evidence.

      Neal’s first allegation of error lies in the trial court’s admission of the

actual pornographic videos with which he was charged in the indictment. This
                                          6
issue was preserved by Neal’s multiple pretrial motions to exclude the playing

of the videos to the jury and his motion for a new trial. We review a trial court’s

decision to admit or exclude evidence for an abuse of discretion. Little v.

Commonwealth, 272 S.W.3d 180, 187 (Ky. 2008). A trial court abuses its

discretion only where its decision is “arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999).

      Neal argues that he stipulated that the videos with which he was charged

contained child pornography. He further argues that because he stipulated to

their content, showing the videos themselves had “virtually no probative value

at all” and that “the prejudicial effect is so great that it is immeasurable.” He

argues that the videos were inadmissible under KRE 403 which allows relevant

evidence to be excluded “if its probative value is substantially outweighed by

the danger of undue prejudice.”

      Under KRE 401, relevant evidence is defined as “evidence having any

tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.” Under KRE 402, “[a]ll relevant evidence is admissible”

unless otherwise excluded by the law or our rules of evidence. “Evidence which

is not relevant is not admissible.” KRE 401. However, under KRE 403, even

relevant evidence may be excluded “if its probative value is substantially

outweighed by the danger of undue prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, or needless

                                         7
presentation of cumulative evidence.” Unduly prejudicial evidence has been

defined as evidence that “appeals to the jury’s sympathies, arouses its sense of

horror, provokes its instinct to punish, or otherwise may cause a jury to base

its decision on something other than the established propositions in the

case.” Richmond v. Commonwealth, 534 S.W.3d 228, 232 (Ky. 2017)

(quoting Butler v. Commonwealth, 367 S.W.3d 609, 615 (Ky. App. 2012))

(internal quotation marks omitted).

      We first note that there is no stipulation in the record. Neal argued

throughout the proceedings that he was not contesting the content of the

videos, but any stipulation must be agreed upon by both parties. Furthermore,

even if offered, “the Commonwealth is not obligated to accept an offer of

stipulation just because it has been presented.” Helton v. Commonwealth, 595
S.W.3d 128, 136 (Ky. 2020). Instead,

      [t]his Court has repeatedly held that “a stipulation offer cannot
      provide the foundation for a KRE 403 argument on appeal”
      because “the prosecution is permitted to prove its case by
      competent evidence of its own choosing, and the defendant may
      not stipulate away the parts of the case that he does not want the
      jury to see.”

Pollini v. Commonwealth, 172 S.W.3d 418, 424 (Ky. 2005) (quoting Johnson v.

Commonwealth, 105 S.W.3d 430, 438-39 (Ky. 2003)); see also Payne v.

Commonwealth, 623 S.W.2d 867, 877 (Ky. 1981) (“This court knows of no rule

or principle of law that requires the Commonwealth’s Attorney to try his case

by stipulation.”). As we stated in Helton, “even if [Neal]’s arguments … could be

viewed as an offer to stipulate to the content of the videos, the Commonwealth



                                        8
was still entitled to present relevant evidence of its choosing, including the

videos. As always, the Commonwealth’s evidence remains subject to KRE 403.”
595 S.W.3d at 136.

      In order to determine the relevancy and probative value of the proffered

evidence, we must first understand what the Commonwealth needed to prove

to secure a conviction for the charged crime. A person is guilty of possession of

a matter portraying a sexual performance by a minor “when, having knowledge

of its content, character, and that the sexual performance is by a minor, he…

[k]nowingly has in his…possession or control any matter which visually depicts

an actual sexual performance by a minor person.” KRS 531.335(1)(a). As such,

      the essential elements are (1) knowingly having possession or
      control (2) of a visual depiction (3) of an actual sexual performance
      by a minor, and (4) having knowledge of its contents. The statute
      contains two separate mental states: the defendant must know the
      content of the images and videos (i.e., that they depict a sexual
      performance by a minor) and the defendant must knowingly
      possess the images or videos.

Crabtree v. Commonwealth, 455 S.W.3d 390, 396 (Ky. 2014).

      In this case, the Commonwealth did not seek to admit each of the videos

in their entirety. It only sought to admit portions of each of the videos. The trial

court reviewed those videos in chambers before ruling on their admissibility.

The court then found the videos were the most relevant evidence the

Commonwealth could offer to prove that the videos did, in fact, contain an

actual sexual performance by a minor. The trial court further found that the

probative value of the videos was not substantially outweighed by the danger of

undue prejudice to Neal.

                                         9
      We cannot hold the trial court abused its discretion in making this

determination and allowing the videos to be played to the jury. We first note

that although the Commonwealth asked during the trial that the videos be

sealed in the record and made available for appellate review, the videos

themselves were not included in the record on appeal. “It has long been held

that, when the complete record is not before the appellate court, that court

must assume that the omitted record supports the decision of the trial court.”

Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985). There is no

doubt in this case that “the videos themselves were highly probative of the fact

that they did, in fact, contain child pornography.” Helton, 595 S.W.3d at 136.

“While the very nature of child pornography videos renders them inherently

prejudicial,” the videos were the best evidence to prove at least some of the

elements of the offense. As such, in this case, the risk of undue prejudice did

not outweigh the probative value of the videos, and the trial court did not

abuse its discretion in allowing the videos to be shown to the jury.

   B. The trial court did not err in refusing to dismiss the indictment.

      Neal next argues that the trial court erred in denying his motion to

dismiss the indictment. This issue is preserved by Neal’s pretrial motions to

dismiss and post-trial motion for a new trial. Neal argues that the trial court’s

denial of his motion to dismiss denied him his rights to due process and

fundamental fairness.

      In arguing that the trial court should have dismissed the indictment

pending against him, Neal emphasizes the timeline of the events in his

                                        10
prosecution. Although not dispositive of this issue, a limited understanding of

the timeline is necessary to understand his argument.

      The Office of the Attorney General first noticed suspicious activity from

Neal’s IP address in May 2012 and began its investigation. Neal was thereafter

indicted on November 20, 2012. The case remained pending against him for

several years. In May 2018, Bell stated in a report, “In my review I did not find

any files that indicated that the user interacted with the video files listed in the

indictment.” Based on this report, Neal filed a motion to dismiss the

indictment, arguing that the Commonwealth could not muster proof beyond a

reasonable doubt to convict him. Subsequent to Neal’s motion to dismiss, Bell

wrote a supplemental report in which he stated that he re-analyzed the original

data using new software and found evidence that the files had been interacted

with. Then, on April 26, 2019, Neal filed another motion to dismiss the

indictment and motion to exclude Bell from testifying. The trial court entered a

written order denying Neal’s motions to dismiss and exclude Bell’s testimony

finding that a continuance of the trial was an adequate remedy. The trial

proceeded in July 2019.

      “This Court has consistently held that a trial judge has no authority to

weigh the sufficiency of the evidence prior to trial or to summarily dismiss

indictments in criminal cases.” Commonwealth v. Bishop, 245 S.W.3d 733, 735

(Ky. 2008) (citing Commonwealth v. Hayden, 489 S.W.2d 513, 516 (Ky. 1972);

Barth v. Commonwealth, 80 S.W.3d 390, 404 (Ky. 2001); Flynt v.




                                        11
Commonwealth, 105 S.W.3d 415, 425 (Ky. 2003)). There are only limited

circumstances within which a trial court is

      permitted to dismiss criminal indictments in the pre-trial stage.
      These include the unconstitutionality of the criminal statute,
      Hayden, 489 S.W.2d at 514–515; prosecutorial misconduct that
      prejudices the defendant, Commonwealth v. Hill, 228 S.W.3d 15,
      17 (Ky. App. 2007); a defect in the grand jury proceeding, Partin v.
      Commonwealth, 168 S.W.3d 23, 30–31 (Ky. 2005); an insufficiency
      on the face of the indictment, Thomas v. Commonwealth, 931
S.W.2d 446 (Ky. 1996); or a lack of jurisdiction by the court
      itself, RCr 8.18.
Id. None of those limited circumstances exist in this case. “[I]t [is] not the

province of a trial judge to evaluate evidence in advance in order to decide

whether a trial should be held…. [T]he proper time for such an evaluation is

upon motion for a directed verdict.” Commonwealth v. Isham, 98 S.W.3d 59, 62

(Ky. 2003) (citing Commonwealth v. Hicks, 869 S.W.2d 35, 37 (Ky. 1994)).

Accordingly, the trial court did not err in denying Neal’s motions to dismiss the

indictment.

   C. The trial court did not err in allowing the Commonwealth’s expert
      witness to testify.

      Neal’s next claim of error lies in the trial court’s refusal to disqualify the

Commonwealth’s expert witness, Bell, from testifying. This argument is closely

tied to Neal’s previous argument regarding the trial court’s refusal to dismiss

the indictment. In essence, Neal argues that because Bell “diametrically

change[d] his testimony,” his testimony should have been disqualified as

unreliable. This issue is preserved by Neal’s pretrial motion to exclude and

post-trial motion for a new trial.



                                         12
        This Court reviews a trial court’s ruling on the admissibility of expert

testimony for an abuse of discretion. Miller v. Eldridge, 146 S.W.3d 909, 915

(Ky. 2004). Trial courts have a “considerable breadth of discretion…in

performing their gate keeping function under KRE 702.” Toyota Motor Corp. v.

Gregory, 136 S.W.3d 35, 39 (Ky. 2004) (citing Sand Hill Energy, Inc. v. Ford

Motor Co., 83 S.W.3d 483, 489 (Ky. 2002), vacated on other grounds by Ford

Motor Co. v. Smith, 538 U.S. 1028 (2003)). Further, “a reviewing court must

‘give great deference to the trial court's ruling and reverse only in

circumstances of clear abuse.’” Id. (quoting Sand Hill Energy, Inc., 83 S.W.3d at

489).

        This Court has made clear,

        Expert opinion evidence is admissible so long as (1) the witness is
        qualified to render an opinion on the subject matter, (2) the subject
        matter satisfies the requirements of Daubert v. Merrell Dow
        Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d
469 (1993), (3) the subject matter satisfies the test of relevancy set
        forth in KRE 401, subject to the balancing of probativeness against
        prejudice required by KRE 403, and (4) the opinion will assist the
        trier of fact per KRE 702.

Stringer v. Commonwealth, 956 S.W.2d 883, 891 (Ky. 1997). In turn, KRE 702

provides,

        If scientific, technical, or other specialized knowledge will assist the
        trier of fact to understand the evidence or to determine a fact in
        issue, a witness qualified as an expert by knowledge, skill,
        experience, training, or education, may testify thereto in the form
        of an opinion or otherwise, if:
        (1) The testimony is based upon sufficient facts or data;
        (2) The testimony is the product of reliable principles and methods;
        and
        (3) The witness has applied the principles and methods reliably to
        the facts of the case.

                                          13
      Neal argues that because Bell changed his opinion, the opinion was not

reliable and therefore should have been excluded. However, the reliability

determination under Daubert and KRE 702 is not a credibility determination.

As we have previously stated, “the consideration of reliability entails an

assessment into the validity of the reasoning and methodology upon which the

expert testimony is based.” Gregory, 136 S.W.3d at 39 (internal quotation

marks and citation omitted). The trial court’s gatekeeper function in this area

is “not designed or intended to assess the weight of the testimony; this role is

reserved for the jury.” Epperson v. Commonwealth, 437 S.W.3d 157, 165 (Ky.

App. 2014). “It is only where the testimony is so incredible on its face as to

require its rejection as a matter of law that the jury will not be permitted to

consider it.” Daulton v. Commonwealth, 220 S.W.2d 109, 110 (Ky. 1949).

      In this case, the trial court denied Neal’s motion to exclude Bell’s

testimony finding that “with technology advancements and software changes, it

is not uncommon for new evidence to be developed in this type of case.” Neal’s

arguments did not go to “the validity of the reasoning and methodology upon

which” Bell’s testimony was based. See Gregory, 136 S.W.3d at 39. Instead, his

arguments focused on Bell’s credibility, given that he changed his opinion after

receiving Neal’s motion to dismiss based on his prior opinion. This is not a

sufficient reason for the trial court to exclude Bell’s expert testimony. Further,

Bell’s testimony was not “so incredible on its face as to require its rejection as a




                                        14
matter of law.” Daulton, 220 S.W.2d at 110. Accordingly, the trial court did not

abuse its discretion in denying Neal’s motion to exclude Bell’s testimony.

   D. The trial court did not err in admitting KRE 404(b) evidence.

      Neal next argues that the trial court erred in admitting various pieces of

KRE 404(b) evidence. His brief to this Court does not specify any particular

piece of evidence to which he is objecting but instead argues “the trial court

erred in its admission of a myriad of uncharged, unrelated and

mischaracterized documents and testimony.” The record contains two notices

by the Commonwealth of its intention to introduce KRE 404(b) evidence. It also

contains a motion in limine and two objections to the introduction of KRE

404(b) evidence filed by Neal. Finally, it includes a memorandum filed by each

party in support of its position. Subsequent to the filing of these documents

and a hearing,3 the trial court entered a seven-page order denying Neal’s

objections to the KRE 404(b) evidence. We review a trial court’s decision to

admit KRE 404(b) evidence for an abuse of discretion. Commonwealth v.

King, 950 S.W.2d 807, 809 (Ky. 1997).

      Through its KRE 404(b) notices, the Commonwealth provided notice that

it sought to introduce the following KRE 404(b) evidence:

   (1) That Neal had other uncharged images of child pornography on devices

      seized from his residence;




      3 The written record indicates that a hearing was held; however, no pretrial

hearing recordings are included in the record on appeal.

                                          15
   (2) That Neal was a “member” and interacted with various “newsgroups” that

      were involved with child pornography;

   (3) That numerous encrypted files were found on Neal’s devices;

   (4) That electronic searches were discovered in which Neal used certain

      keywords to search for child pornography on his devices;

   (5) That certain Emule artifacts found on Neal’s devices indicate that he

      downloaded child pornography;

   (6) That artifacts of certain files were found on Neal’s devices;

   (7) That a magazine entitled “Modern Boylover Magazine” was found on one

      of Neal’s devices; and

   (8) That Neal had searched the following on his school-issued iPad:

          a. “privacy issues: deleted files can be recovered?”;

          b. “how to safely secure your hardrive [sic] from forensic examination
             – Google search”;

          c. “Man Downloads Child Pornography ‘Accidentally,’ Faces Up to 20
             Years in Prison”;

          d. “how to safely secure your hardcore [sic] from forensic
             examination”; and

          e. “how to safely secure your hardrive [sic] from forensic
             examination.”

Because Neal did not specify which item or items of KRE 404(b) evidence he

alleges were admitted in error, we will only discuss the evidence generally and

do so relatively briefly.

      KRE 404(b) provides that evidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show action in

                                        16
conformity therewith. It may be admissible “[i]f offered for some other purpose,

such as proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.” KRE 404(b)(1). It may also be

admissible if it is “so inextricably intertwined with other evidence essential to

the case that separation of the two (2) could not be accomplished without

serious adverse effect on the offering party.” KRE 404(b)(2). KRE 404(b) is

exclusionary in nature. Bell v. Commonwealth, 875 S.W.2d 882, 889 (Ky.

1994).

      In order to determine if other bad acts evidence is admissible, the trial

court should use a three-prong test: (1) Is the evidence relevant for a purpose

other than criminal disposition? (2) Does it have probative value? (3) Is its

probative value substantially outweighed by its prejudicial effect? Purcell v.

Commonwealth, 149 S.W.3d 382, 399-400 (Ky. 2004).

      In his briefs to this Court, Neal argues almost exclusively that the

proffered KRE 404(b) evidence was not inextricably intertwined with the

charged offenses such that its exclusion would seriously adversely affect the

Commonwealth’s case. Being inextricably intertwined, however, is only one

reason that KRE 404(b) evidence can be admitted at trial. Even if the evidence

is not inextricably intertwined, it may still be admissible at trial if it is relevant

for another purpose, such as “motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” KRE 404(b)(1). In this

case, the Commonwealth argues that the proffered evidence is relevant to




                                          17
Neal’s knowledge of the items found on his computer, his intent to possess

them, and his lack of mistake in possessing them.

       The trial court overruled all of Neal’s objections to the proffered evidence.

It found that the encryption programs and internet searches regarding

encryption were relevant to show that Neal attempted to conceal his possession

of child pornography. The court found the “Modern Boylover Magazine”

included an article advising its readers to encrypt files in order to evade

detection by law enforcement, and that the magazine and its articles were

relevant to show lack of accident or to counter an assertion that someone else

downloaded the files. It further found that evidence of the newsgroups was

relevant to counter a defense that Neal was unaware the files contained child

pornography, as most of the charged files contained minor males engaged in

conduct with adult men, and the newsgroups focused on minor males. In

determining probativeness, the trial court found that these items were all found

on devices owned by or issued specifically to Neal. Finally, the court found the

evidence was not overly prejudicial compared to its probative value. The trial

court, in its order, stated it would provide a limiting instruction to the jury.

During the trial, the court provided a limiting instruction to the jury regarding

testimony about other child pornography videos located on the computers but

did not, and was not asked to, provide an instruction on any of the other pieces

of KRE 404(b) evidence.

      The trial court did not abuse its discretion in admitting the various

pieces of KRE 404(b) evidence. Each of the items was relevant to prove

                                         18
knowledge, intent, or absence of mistake. Evidence of each was sufficiently

probative of Neal’s commission of the acts as all of the evidence was found on

devices under his user name or on devices issued specifically to him from his

employer. Finally, the probative value of these items was high, and such

probative value was not substantially outweighed by the evidence’s prejudicial

effect.

   E. The trial court erred in excluding certain character evidence of Neal,
      but that error was harmless.

          Neal next argues that the trial court erred in excluding evidence of his

personal and professional accomplishments, overall good character, and

reputation for honesty and trustworthiness. We review the trial court’s decision

to exclude evidence for an abuse of discretion. Little, 272 S.W.3d at 187.

          During Neal’s opening statement, the trial court ruled that although Neal

could introduce character evidence by way of testimony as to his general

reputation in the community or by testimony in the form of an opinion, he

could not introduce evidence of specific instances of his conduct. During the

trial, Neal testified, and the Commonwealth attacked his credibility. After he

testified, Neal called three witnesses to testify to his good character: Jerry

Smith, Denise Hayden, and Thomas McGahan. Each witness testified as to

Neal’s reputation in the community but was not permitted to testify any

further. Outside the presence of the jury, each witness testified to his or her

personal opinion of Neal’s good character by avowal. McGahan also specifically

testified to Scott’s trustworthiness. During the avowal testimony, only Hayden

testified to a specific instance of conduct. She testified to an instance when a
                                           19
track team member unexpectedly lost a parent. Scott went to the funeral home,

fixed the boys’ ties, and generally supported them through the loss.

      Under KRE 103(a)(2), an error excluding evidence is not preserved unless

“the substance of the evidence was made known to the court by offer or was

apparent from the context within which questions were asked.” As we

explained in Henderson v. Commonwealth, “[t]o preserve a trial court's ruling

for appeal ... the substance of the excluded testimony must be provided to the

trial court” by way of an offer of proof “adducing what that lawyer expects to be

able to prove through a witness's testimony.” 438 S.W.3d 335, 339–40 (Ky.

2014) (citing KRE 103(a)(2)). We further explained that the offer of proof serves

two purposes: it “provides the trial court with a foundation to evaluate properly

the objection based upon the actual substance of the evidence[;]” and it “gives

an appellate court a record from which it is possible to determine accurately

the extent to which, if at all, a party's substantial rights were affected.” Id.

      Because Neal’s argument to this Court is only partially preserved by the

avowal testimony, and he did not request palpable error review, we will only

review whether the specific testimony elicited during the offer of proof was

excluded in error.

      Under KRE 404(a), generally, “[e]vidence of a person's character or a trait

of character is not admissible for the purpose of proving action in conformity

therewith on a particular occasion.” However, “evidence of a pertinent trait of

character or of general moral character offered by an accused” is admissible.

KRE 404(a)(1). KRE 405 governs how character evidence can be proven. “In all

                                         20
cases in which evidence of character or a trait of character of a person is

admissible, proof may be made by testimony as to general reputation in the

community or by testimony in the form of opinion.” KRE 405(a). Specific

instances of a person’s conduct, however, are only admissible “[i]n cases in

which character or a trait of character of a person is an essential element of a

charge, claim, or defense.” KRE 405(c). Further,

      [t]he credibility of a witness may be … supported by evidence in the
      form of opinion or reputation, but subject to these limitations: (1)
      the evidence may refer only to character for truthfulness or
      untruthfulness, and (2) evidence of truthful character is admissible
      only after the character of the witness for truthfulness has been
      attacked by opinion or reputation evidence or otherwise.

KRE 608(a).

      In the case before us, Neal elicited testimony on avowal of three

witnesses’ personal opinions of his general good moral character. Under KRE

404 and 405, this testimony was erroneously excluded. He also elicited

testimony of McGahan’s personal opinion of his trustworthiness. “[E]vidence of

a particular character trait will be relevant only if it tends logically to prove that

[the defendant] did not commit the specific crime charged. Thus, for example,

character for honesty is relevant to prove innocence of theft, fraud, and similar

crimes.” Crabtree v. Commonwealth, 455 S.W.3d 390, 414 (Ky. 2014) (internal

citations, quotation marks, and brackets omitted). Trustworthiness is not

relevant to the charge of possession of a matter portraying a sexual

performance by a minor. See id. However, because Neal testified on his own

behalf and his credibility was attacked, his character for truthfulness was at

issue. See id. (“If the Commonwealth had attacked [the defendant’s]
                                         21
truthfulness to undermine a statement he had made, or if he had taken the

stand, then his character for truthfulness would be at issue and thus relevant

and pertinent.”) Therefore, under KRE 608, the trial court erred in excluding

McGahan’s personal opinion of Neal’s trustworthiness.

      Finally, Neal elicited testimony of a specific instance of his conduct that

occurred after a track team member lost a parent. The character traits

evidenced by this episode were not “an essential element of a charge, claim, or

defense,” and therefore, the trial court did not err in excluding that testimony.

KRE 405(c).

      Having found the trial court erred in excluding some of Neal’s proffered

character evidence, we must now determine whether that error was harmless

under Rule of Criminal Procedure (“RCr”) 9.24. Under the harmless error rule,

errors may only be used as a basis to reverse or vacate a judgment if we cannot

“say with fair assurance that the judgment was not substantially swayed by the

error.” Ordway v. Commonwealth, 391 S.W.3d 762, 774 (Ky. 2013). In this

instance, the erroneously excluded evidence consisted only of personal opinion

testimony from witnesses who were clearly biased in favor of Neal. The jury

was, however, permitted to hear about Neal’s reputation in the community as

having a good moral character. Given all of the other evidence elicited at Neal’s

trial, we can “say with fair assurance that the judgment was not substantially

swayed by the error.” Id.




                                       22
   F. The trial court did not err in excluding evidence of Neal’s ex-wife’s
      supposed “obsession with homosexual male pornography.”

      Neal next argues that the trial court erred in excluding evidence of his

ex-wife’s “obsession with homosexual male pornography.” He argues that this

evidence was relevant and material to his defense. We review the trial court’s

decision for an abuse of discretion. Little, 272 S.W.3d at 187.

      Neal’s ex-wife, Barbara Neal, testified on behalf of the Commonwealth.

During cross-examination, defense counsel asked her if she watched

homosexual male pornography on the computers, whether she “ha[d] a thing

for” homosexual male pornography, whether she had a fetish, and whether she

ordered homosexual male pornography on pay-per-view. She denied all of these

activities. She did, however, admit to watching, with Neal, a certain television

show that was about “the homosexual lifestyle.”

      During Neal’s case-in-chief, Melissa Bruce, his first cousin, testified. She

told the jury about an instance when she witnessed Barbara watching

homosexual male pornography on the laptop computer. Barbara did not know

Bruce saw this. Defense counsel then asked Bruce, “Did Barbara ever express

to you any interests in that regard that you felt disturbing?” The

Commonwealth objected on hearsay grounds. During the bench conference to

discuss the objection, defense counsel argued that Barbara had specifically

denied an interest in or fetish for male homosexual pornography and that

Bruce’s answer would go directly to Barbara’s credibility. After some arguing,

the trial court told defense counsel that Barbara would need to be called back

to the stand and given the opportunity to deny the specific conduct or
                                       23
statement before Bruce could testify in contradiction. Defense counsel then

asked Bruce if Barbara ever “express[ed] an interest in any type of TV show.”

The Commonwealth again objected, and the trial court again told defense

counsel that he “need[ed] to bring Barbara in. There is a proper way to do it.”

      Bruce’s testimony ended shortly after, but the court told her that she

was subject to being recalled. Neal never called Barbara back to the stand, and

he did not recall Bruce or pursue that line of questioning any further.

Regardless of whether further testimony by Barbara was actually necessary

under our rules, the trial court did not exclude the evidence in its entirety. It

merely required Neal to ask Barbara about the specific statements or events

before he impeached her about those statements or events through Bruce. Neal

chose not to do so. Because the evidence was not actually excluded, we decline

to decide whether the trial court committed an error regarding this evidence.

   G. The trial court did not err in denying Neal’s motion for a directed
      verdict.

      Neal next argues that the trial court erred in denying his motion for a

directed verdict. He argues primarily that the Commonwealth’s case was made

of circumstantial evidence that was inadequate to lead a reasonable juror to

convict him. He further points to facts, such as the Commonwealth’s expert

witness’s statement in one report that he “did not find any files that indicated

that the user interacted with the video files listed in the indictment,” to support

his argument.

      Our directed verdict standard was firmly established in Commonwealth v.

Benham:
                                        24
      On a motion for directed verdict, the trial court must draw all fair
      and reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purposes of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserving to the jury
      questions as to the credibility and weight to be given to such
      testimony. On appellate review, the test of a directed verdict is, if
      under the evidence as a whole, it would be clearly unreasonable for
      a jury to find guilt, only then the defendant is entitled to a directed
      verdict of acquittal.

816 S.W.2d 186, 187 (Ky. 1991). Neal was charged with multiple counts of

possession of a matter portraying a sexual performance by a minor. Under KRS

531.335(1)(a), a person is guilty of this offense “when, having knowledge of its

content, character, and that the sexual performance is by a minor, he or she:

(a) Knowingly has in his or her possession or control any matter which visually

depicts an actual sexual performance by a minor person.” We have previously

explained,

      the essential elements are (1) knowingly having possession or
      control (2) of a visual depiction (3) of an actual sexual performance
      by a minor, and (4) having knowledge of its contents. The statute
      contains two separate mental states: the defendant must know the
      content of the images and videos (i.e., that they depict a sexual
      performance by a minor) and the defendant must knowingly
      possess the images or videos.

Crabtree, 455 S.W.3d at 396. In this case, the only element at issue is whether

Neal knowingly possessed the images or videos.

      Because Neal argues about the circumstantial nature of much of the

Commonwealth’s proof, in this case, we find it necessary to reiterate that “[i]t

has long been the law that the Commonwealth can prove all the elements of a

crime by circumstantial evidence.” Commonwealth v. Goss, 428 S.W.3d 619,
                                        25
625 (Ky. 2014) (citing Commonwealth v. O'Conner, 372 S.W.3d 855, 857 (Ky.

2012) (citing cases going back to 1937)). This includes proof of knowledge. Love

v. Commonwealth, 55 S.W.3d 816, 825 (Ky. 2001).

      In this case, the Commonwealth presented sufficient evidence for a

reasonable juror to find Neal guilty of possession of a matter portraying a

sexual performance by a minor. The child pornography videos that were the

basis of the indictment were found on the laptop computer under the user

account “Scott,” which was password protected. Some of those videos were

written to the hard drive of the computer on a date and time when Barbara was

at work. Further, an iPad, which was issued by Neal’s employer and registered

to him, was backed up onto the laptop. On the iPad, investigators found search

histories involving “accidentally” downloading child pornography and how to

protect a hard drive from forensic examination. A PDF version of “Modern

Boylover Magazine” was found on the desktop computer in a previous

installation of Windows under the “Scott” user account in a folder with various

school-related files. Under the evidence as a whole, it was not unreasonable for

a juror to find Neal guilty of possession of a matter portraying a sexual

performance by a minor, and therefore, the trial court did not err in denying

Neal’s motions for a directed verdict.

   H. The trial court did not err in refusing to instruct the jury on
      innocent possession.

      Neal’s final argument is that the trial court erred in refusing to instruct

the jury on innocent possession. This issue was preserved by Neal’s request for

the instruction and submission of a proposed instruction. We review a trial
                                         26
court’s decision of whether to give the jury a requested instruction for abuse of

discretion. Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015).

      This Court has previously held that

      under very limited circumstances, temporary, incidental
      possession of child pornography does not amount to a criminal
      offense under Kentucky law. Like the drug statutes, our child-
      pornography statute “allows for a defense of innocent possession
      where there is evidence that the possession came about
      incidentally and continued no longer than reasonably necessary to
      allow for lawful and appropriate disposal.” If the proof shows the
      very limited circumstances of innocent possession, then a
      defendant would be entitled to a jury instruction laying out the
      defense.

Crabtree, 455 S.W.3d at 411 (citing Commonwealth v. Adkins, 331 S.W.3d 260,

267 (Ky. 2011)) (internal citation omitted). We explained that, for example, “the

person who accidentally stumbles upon child pornography and immediately

deletes it cannot be criminally liable, whereas the person who similarly

encounters such material but then chooses to keep it with no intent to turn it

over to law enforcement has violated the statute and committed the offense.”
Id.

      In this case, there was no evidence that Neal “incidentally” or

“accidentally” came to possess the images of child pornography. Further, there

was no evidence presented that upon finding the images of child pornography,

Neal immediately deleted them or attempted to turn them over to law

enforcement. Accordingly, the trial court did not err in refusing to instruct the

jury on Neal’s defense of innocent possession.




                                        27
                                 III.   CONCLUSION

      For the foregoing reasons, we affirm the judgment of the Daviess Circuit

Court in this matter.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Matthew James Baker
Matthew J. Baker Attorney

W. Currie Milliken
Wesley Vernon Milliken
Milliken Law Firm


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General




                                        28